 
 
I 
One Hundred Twelfth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Wednesday, the fifth day of January, two thousand and eleven 
H. R. 2553 
 
AN ACT 
To amend the Internal Revenue Code of 1986 to extend the funding and expenditure authority of the Airport and Airway Trust Fund, to amend title 49, United States Code, to extend the airport improvement program, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Airport and Airway Extension Act of 2011, Part IV.  
2.Extension of taxes funding Airport and Airway Trust Fund 
(a)Fuel taxesSubparagraph (B) of section 4081(d)(2) of the Internal Revenue Code of 1986 is amended by striking July 22, 2011 and inserting September 16, 2011.  
(b)Ticket taxes 
(1)PersonsClause (ii) of section 4261(j)(1)(A) of the Internal Revenue Code of 1986 is amended by striking July 22, 2011 and inserting September 16, 2011.  
(2)PropertyClause (ii) of section 4271(d)(1)(A) of such Code is amended by striking July 22, 2011 and inserting September 16, 2011.  
(c)Effective dateThe amendments made by this section shall take effect on July 23, 2011.  
3.Extension of Airport and Airway Trust Fund expenditure authority 
(a)In generalParagraph (1) of section 9502(d) of the Internal Revenue Code of 1986 is amended— 
(1)by striking July 23, 2011 and inserting September 17, 2011; and  
(2)by inserting or the Airport and Airway Extension Act of 2011, Part IV before the semicolon at the end of subparagraph (A).  
(b)Conforming amendmentParagraph (2) of section 9502(e) of such Code is amended by striking July 23, 2011 and inserting September 17, 2011.  
(c)Effective dateThe amendments made by this section shall take effect on July 23, 2011.  
4.Extension of airport improvement program 
(a)Authorization of appropriations 
(1)In generalSection 48103 of title 49, United States Code, is amended by striking paragraph (8) and inserting the following: 
 
(8)$3,380,178,082 for the period beginning on October 1, 2010, and ending on September 16, 2011. .  
(2)Obligation of amountsSubject to limitations specified in advance in appropriation Acts, sums made available pursuant to the amendment made by paragraph (1) may be obligated at any time through September 30, 2011, and shall remain available until expended.  
(b)Project grant authoritySection 47104(c) of such title is amended by striking July 22, 2011, and inserting September 16, 2011,.  
5.Extension of expiring authorities 
(a)Section 40117(l)(7) of title 49, United States Code, is amended by striking July 23, 2011. and inserting September 17, 2011..  
(b)Section 44302(f)(1) of such title is amended— 
(1)by striking July 22, 2011, and inserting September 16, 2011,; and  
(2)by striking October 31, 2011, and inserting December 31, 2011,.  
(c)Section 44303(b) of such title is amended by striking October 31, 2011, and inserting December 31, 2011,.  
(d)Section 47107(s)(3) of such title is amended by striking July 23, 2011. and inserting September 17, 2011..  
(e)Section 47115(j) of such title is amended by striking July 23, 2011, and inserting September 17, 2011,.  
(f)Section 47141(f) of such title is amended by striking July 22, 2011. and inserting September 16, 2011..  
(g)Section 49108 of such title is amended by striking July 22, 2011, and inserting September 16, 2011,.  
(h)Section 161 of the Vision 100—Century of Aviation Reauthorization Act (49 U.S.C. 47109 note) is amended by striking July 23, 2011, and inserting September 17, 2011,.  
(i)Section 186(d) of such Act (117 Stat. 2518) is amended by striking July 23, 2011, and inserting September 17, 2011,.  
(j)The amendments made by this section shall take effect on July 23, 2011.  
6.Essential air service reform 
(a)In generalSection 41731(a)(1) of title 49, United States Code, is amended— 
(1)in subparagraph (A) by redesignating clauses (i) through (iii) as subclauses (I) through (III), respectively;  
(2)by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively;  
(3)in clause (i)(I) (as so redesignated) by inserting (A) before (i)(I);  
(4)in subparagraph (A)(ii) (as so redesignated)— 
(A)by striking determined and inserting was determined;  
(B)by striking Secretary and inserting Secretary of Transportation; and  
(C)by striking the period at the end and inserting a semicolon; and  
(5)by adding at the end the following: 
 
(B)is located not less than 90 miles from the nearest medium or large hub airport; and  
(C)had an average subsidy per passenger of less than $1,000 during the most recent fiscal year, as determined by the Secretary. .  
(b)Limitation on authority To decide a place not an eligible placeSection 41731(b) of such title is amended— 
(1)by striking Secretary of Transportation and inserting Secretary; and  
(2)by striking on the basis of a passenger subsidy at that place or on another basis and inserting on any basis.  
(c)Exceptions and waiversSection 41731 of such title is amended by adding at the end the following: 
 
(c)Exceptions for locations in AlaskaSubsections (a)(1)(B) and (a)(1)(C) shall not apply with respect to a location in the State of Alaska.  
(d)WaiversThe Secretary may waive subsection (a)(1)(B) with respect to a location if the Secretary determines that the geographic characteristics of the location result in undue difficulty in accessing the nearest medium or large hub airport. .  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
